              Case 5:18-cr-00258-EJD Document 210 Filed 12/18/19 Page 1 of 2




 1 JOHN D. CLINE (CA State Bar No. 237759)
   One Embarcadero Center, Suite 500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE A. TREFZ (CA State Bar No. 262770)
 6 SEEMA MITTAL ROPER (Admitted Pro Hac Vice)
   MICHELLE CHEN (Admitted Pro Hac Vice)
 7 PATRICK J. LOOBY (Admitted Pro Hac Vice)
   WILLIAMS & CONNOLLY LLP
 8 725 Twelfth Street, NW
   Washington, DC 20005
 9 Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
   Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com;
10 SMRoper@wc.com; MChen@wc.com; PLooby@wc.com

11 Attorneys for Defendant ELIZABETH A. HOLMES

12

13                               UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN JOSE DIVISION

16
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD-SVK
17                                             )
            Plaintiff,                         )   [PROPOSED] ORDER GRANTING THE
18                                             )   MOTION TO WITHDRAW MICHELLE
       v.                                      )   CHEN AS COUNSEL FOR DEFENDANT
19                                             )   ELIZABETH HOLMES
     ELIZABETH HOLMES and                      )
20   RAMESH “SUNNY” BALWANI,                   )
                                               )
21          Defendants.                        )
                                               )   Hon. Edward J. Davila
22                                             )
                                               )
23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING THE MOTION TO WITHDRAW MICHELLE CHEN AS COUNSEL FOR
     DEFENDANT ELIZABETH HOLMES
     CR-18-00258 EJD SVK
            Case 5:18-cr-00258-EJD Document 210 Filed 12/18/19 Page 2 of 2




 1         Having considered the Motion to Withdraw Michelle Chen as counsel of record for Defendant

 2 Elizabeth Holmes in this matter, the motion is hereby GRANTED.

 3

 4         IT IS SO ORDERED.

 5
              12/18/2019
 6 DATED: __________________               ____________________________________________
                                                 HONORABLE EDWARD J. DAVILA
 7
                                              UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING THE MOTION TO WITHDRAW MICHELLE CHEN AS COUNSEL FOR
     DEFENDANT ELIZABETH HOLMES
     CR-18-00258 EJD SVK
